Citation Nr: 9901173	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-42 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a neck disability.  

3.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from February 1964 to February 
1966, from May 1966 to May 1969, and from November 1990 to 
June 1991.  This appeal arises from a June 1995 rating 
decision of the Baltimore, Maryland Regional Office (RO), 
which denied service connection for PTSD and a neck 
disability and granted service connection for degenerative 
disc disease of the lumbosacral spine, assigning a 10 percent 
evaluation.  


REMAND

Initially, the Board of Veterans Appeals (Board) notes that 
it is not clear whether the issue of service connection for a 
neck disability is currently on appeal.  It was noted in a 
deferred rating decision in July 1998 that the neck issue was 
withdrawn during a personal hearing.  However, while a 
February 1998 hearing transcript does not reference the neck 
issue it does not appear that there is any written statement 
from the veteran withdrawing that issue from appellate 
consideration.  The provisions of 38 C.F.R. § 20.204 state 
that a substantive appeal may be withdrawn at any time before 
the Board promulgates a decision; however, the withdrawal 
must be in writing.  Therefore, the RO should contact the 
veteran and obtain from him a statement of withdrawal.

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Veterans 
Appeals (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  In that regard, the 
veteran testified in February 1998 that he presently received 
treatment at the VAs Cambridge Clinic with Dr. Montero who 
diagnosed him with PTSD.  Also, the veteran stated that he 
was sent to the Elkton Vet Center where he undertook testing 
for PTSD.  The RO should obtain all records of treatment and 
testing at the Cambridge Clinic and Elkton Vet Center.  

Moreover, in light of the Courts holding in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary concern in a claim for an increased 
rating, the Board requests evidentiary development to ensure 
that all pertinent up-to-date clinical evidence is obtained 
regarding the veterans increased rating claim.  

In order to establish service connection for PTSD there must 
be medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  The 
record shows that one VA examiner in October 1993 stated that 
it was very difficult to distinguish between a diagnosis of 
major depression with psychotic features or PTSD.  Another VA 
examiner in October 1993 diagnosed the veteran with 
schizophrenia, undifferentiated type.  A VA outpatient 
treatment record dated in August 1994 indicates an assessment 
of PTSD and possible mild depression.  On VA examination in 
September 1996, the veteran was diagnosed with schizophrenia, 
and the examiner commented that the veteran had some symptoms 
of PTSD but not enough to warrant a diagnosis.  On VA 
examination in June 1997, the veteran was diagnosed with 
personality disorder.  The veteran testified in February 1998 
that he had a current diagnosis of PTSD from the VAs 
Cambridge Clinic.  In view of the varying psychiatric 
diagnoses in the record, the RO should schedule the veteran 
for a VA examination by a board of two psychiatrists to 
clarify whether or not the veteran has PTSD.  

When rating musculoskeletal disability, it should be 
remembered that a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40 (1996).  
The difficulty in rating functional loss due to pain on use 
was recognized by the Court in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995).  There, the Court noted that the VA 
examination relied upon to rate the veterans disability had 
merely included findings as to the range of motion at the 
time of the examination without accounting for factors 
enumerated in § 4.40.  The Court cited the case of Bierman v. 
Brown, 6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 
was quoted for the proposition that a rating examination must 
include a full description of the effects of disability 
upon the persons ordinary activity.  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
portray[ed] (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups.  Id.  

With regard to his increased rating claim, the veteran 
testified at the RO in February 1998 that he experienced pain 
in his low back which radiated to his legs and that he had to 
compensate for the pain by changing his position.  He also 
stated that he had three to four exacerbations of back pain 
per week and that when the pain became severe he saw a 
chiropractor.  On the most recent VA examinations in March 
1998 the veteran reported a history of low back flare-ups 
about every four months, lasting from two to three weeks at a 
time.  He also complained of pain on reaching over, bending 
over, and sitting for periods of time.  On examination, there 
was pain noted on range of motion tests of the lumbosacral 
spine.  The examiner stated that he was requested to comment 
on the degree of pain and its relationship to loss of 
function.  He indicated that he was not certain what the 
function was but noted that the veteran worked five days a 
week, that there were times when the veteran had to take time 
off from work due to back pain, and that the veterans pain 
was very difficult to evaluate as far as impairment was 
concerned.  In view of the veterans complaints, clinical 
findings, and the holding of DeLuca, the veteran should be 
afforded another VA examination to ascertain the nature and 
severity of his lumbosacral spine disability, which takes 
into consideration the case of DeLuca v. Brown concerning 
functional loss due to pain on use.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
clarify whether he wants to drop the 
issue of service connection for a neck 
disability from appellate consideration.  
If no written statement is received from 
the veteran expressing his intent to drop 
that issue, the RO should prepare that 
issue for appellate consideration.

2.  The RO should also contact the 
veteran and obtain the names and 
addresses of all health care providers 
(VA and non-VA) where he has received 
treatment for a mental disorder since 
service and recent treatment for his 
lumbosacral spine disability.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records-- which have not 
already been obtained--of treatment 
relating to the veterans mental disorder 
since service, to include records from 
the Elkton Vet Center and VA outpatient 
reports from Cambridge Medical Clinic, 
and recent treatment relating to the 
veterans lumbosacral spine disability, 
to include those records from his 
chiropractor.  All records obtained 
should be associated with the claims 
folder.

3.  Thereafter, the veteran should be 
afforded a VA examination by a board of 
two psychiatrists in order to ascertain 
the current nature of all psychiatric 
disability present together with the 
proper diagnosis(es) thereof, and a VA 
examination in orthopedics and neurology 
in order to determine the nature and 
severity of his service connected 
lumbosacral spine disability.  The claims 
folder must be reviewed by the examiners 
prior to conducting the examinations so 
that pertinent aspects of the veterans 
military and medical record may be 
reviewed.  All indicated special tests 
and studies should be conducted, to 
include psychological testing relevant to 
PTSD and range of motion studies for the 
lumbosacral spine expressed in degrees 
and in relation to normal range of 
motion.  

a.  With regard to the psychiatric 
examination, the examiners should 
give special consideration to the 
question of whether the veteran has 
PTSD according to the criteria cited 
in DSM-III-R and DSM-IV.  The 
examiners should elicit information 
from the veteran about his alleged 
stressor events with as much 
specificity as possible.  If PTSD is 
diagnosed, the examiners should 
specify the criteria in DSM-III-R 
and/or DSM-IV, to include the 
stressors relied upon, which support 
the diagnosis.  All factors upon 
which the medical opinion is based 
must be set forth in the report.  

b.  With regard to the orthopedic 
and neurology examination, the 
examiner should be asked to 
determine whether the veterans 
lumbosacral spine exhibits weakened 
movement, excess fatigability, or 
incoordination, and if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
also provide an opinion as to 
whether pain could significantly 
limit functional ability during 
flare-ups or when the lumbosacral 
spine is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis due to pain on use or 
during flare-ups.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the claims, and if they continue to be 
denied, the RO should provide the veteran 
and his representative with a 
supplemental statement of the case and 
the applicable time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
